OPINIÓN DISIDENTE DEIj
JUEZ PRESIDENTE SEÑOR HERNANDEZ.
Disiento de la opinión de la mayoría de los jueces de este tribunal por las razones que dejé consignadas en mi opinión disidente, con la que estuvo conforme el Juez Aso-ciado Sr. Aldrey en el caso de Sucesión Criado v. Martinez et al., 25 D. P. R. 341, cuyas razones son aplicables al pre-sente caso, con tanto mayor motivo cuanto que no bay inte-resados menores de edad como sucedía en el caso anterior-mente citado.
Estimo que procede la revocación de la nota recurrida - y estoy autorizado para expresar que ini compañero, el Juez Asociado Sr. Aldrey, está conforme con los fundamentos de esta opinión disidente.